DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/03/2020. The applicant submits two Information Disclosure Statements dated 02/03/2020 and 07/10/2020. The applicant claims Foreign priority dated 02/18/2019. The applicant does not claim Domestic priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations first input section, second input section, generation section, association section, output section, determination section, and acquisition terminal has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the features are so broad as to not identify what the inventive concept of the invention constitutes. Furthermore, the features do not identify structure that is commensurate with one skilled in the art would know.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, and 5 - 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller US 2008/0278314.
As per claim 1, An acquisition terminal acquiring information for reproducing travel of a vehicle, comprising: 
a first input section connected to a receiver of a satellite positioning system such that location information of the vehicle is input to the first input section; (Miller paragraph 0006 discloses, “The first communication device generates a first output to a satellite network and receives an input from the satellite network”. and paragraph 0058 discloses, “Each vehicle 40, 41, 42 includes or carries an SRT unit, which, in the illustrated embodiment, has a GPS receiver, a satellite modem, and a BLUETOOTH.RTM. transceiver (or wi-fi or other short or medium range radio frequency communication protocol or the like) for communicating with a display device of the respective vehicle.”)
a second input section connected to an in-vehicle network of the vehicle such that a message on the in-vehicle network is input to the second input section; ( Miller paragraph 0006 discloses, “The second communication device is operable to generate a second output to the satellite network and to receive an input from the satellite network.” And paragraph 0056 
a generation section configured to generate driving information of the vehicle based on the message input to the second input section, the driving information fitting a format for reproducing vehicle travel; (Miller paragraph 0091 discloses, “Optionally, for example, the SRT system may receive updates from other SRTs in the field. Inbound messages come through the satellite antenna 2 and modem 4 and into the microprocessor 13 (FIG. 10). The microprocessor 13 decodes the message to determine the latitude and longitude of the remote SRT. Such messages may be referred to as state-of-the-world (SOTW) messages. SOTW messages may include, for example, (i): message tracking data; (ii) a vehicle ID; (iii) a waypoint flag (whether or not the message contains a waypoint); (iv) a message timestamp; (v) a GPS location; (vi) a GPS timestamp; and/or (vii) a vehicle speed (such as in miles per hour (mph) or loots or kilometers per hour (kph) or the like).”) and 
an association section configured to associate the location information with a time, (Miller paragraph 0091) and 
furthermore to associate the driving information with a time. (Miller paragraph 0091)
As per claim 2, The acquisition terminal according to claim 1, further comprising an output section that is connected to a communicator communicating with a server device and that outputs, to the communicator, the location information and the driving information both being associated with the respective times. (Miller paragraph 0093 discloses, “Optionally, the SRT system may update the display device or PDA with information from a vehicle that is being tracked. When an SRT is tracking another SRT, the display device 38 shows the GPS coordinates, GPS timestamp, vehicle speed, and vehicle direction of travel of the tracked SRT or 
As per claim 3, The acquisition terminal according to claim 1, further comprising a determination section configured to determine a model of the vehicle based on the input to the second input section. (Miller paragraph 0083 discloses, “Data collection stations may identify a vehicle or competitor as the vehicle arrives at or passes a checkpoint by any or all of three methods: (i) a type of electronic identification attached to the vehicle or competitor, such as a Radio Frequency Identification (RFID) chip or transponder or any other device capable of providing a unique vehicle identifier (which may be detected by a sensor or scanner located at the checkpoint); (ii) visual identification of the vehicle or competitor by an individual from the racing organization at the checkpoint; or (iii) the vehicle or competitor passing within a defined geographical boundary as evidenced by, or reported by, a GPS tracking device of the vehicle or competitor.”)
As per claim 5, The acquisition terminal according to claim 1, wherein the driving information includes at least one piece of information out of: information on a traveling sound of the vehicle; (Miller paragraph 0052 discloses, “Optionally, the SRT system may include a microphone or voice receiver and/or voice recognition function and the user may provide the input via a voice message, whereby a receiver or microphone of the SRT system may receive the voice message and the system may recognize and transcribe the voice message into a text message for communicating to the base or other vehicles or, optionally, the base or the SRT of the other vehicles may provide an audio output (such as via a speaker) to audibly communicate the audio or voice message to the user or users at the base or other vehicles”) 

information on a surrounding environment of the vehicle. (Miller paragraph 0060 discloses, “Microprocessor 13 is operable to receive information data from satellite module 4 and GPS module 5, and may generate a control output in response to the received or input information data. The control output may be communicated to the satellite module 4 for communicating (via satellite 31) to the server 36 and/or other vehicles of the race team, as discussed in detail below. Microprocessor 13 is also connected to a BLUETOOTH.RTM. module 12 (or wi-fi module or other suitable short or medium range communication module), or may be wired directly to the display device, to communicate information signals or data to the display device 38 of the vehicle (such as either a GPS display of the vehicle or a PDA or other suitable display device associated with the respective SRT).” And paragraph 0068 discloses, “The display device 38 may show map data including the race course, available chase roads as provided by race organizers or that a race team has mapped themselves and/or the like. The map screen may display the race vehicle position graphically, and/or with a text screen showing the information in race miles (such as where the vehicle 40 is at along the race course) and as a direct distance and bearing to the race vehicle 40. Such race mile positioning is valuable to the chase vehicle drivers and the distance and bearing format enables helicopter pilots to fly a direct intercept route to a race vehicle 40 rather than visually following the race course until helicopter 42 catches up to race vehicle 40.”)
As per claim 6, A vehicle travel reproduction system comprising: the acquisition terminal according to claim 1; and a server device configured to store the location information and the driving information that are acquired by the acquisition terminal, wherein the travel of the vehicle is reproduced using the location information and the driving information that are stored in the server device. (Miller paragraph 0076 discloses, “The SRT system 100 may use one server or several servers to gather, store and disseminate information. For example, the SRT system 100 may utilize an application server, a web tracker server, an SRT system web server, and/or a database server.” And paragraph 0081 discloses, “The server stores race data and provides data to other servers and applications as needed.”)
As per claim 7, A vehicle travel reproduction system comprising: the acquisition terminal according to claim 2; and a server device configured to store the location information and the driving information that are acquired by the acquisition terminal, wherein the travel of the vehicle is reproduced using the location information and the driving information that are stored in the server device. (Miller paragraph 0076 discloses, “The SRT system 100 may use one server or several servers to gather, store and disseminate information. For example, the SRT system 100 may utilize an application server, a web tracker server, an SRT system web server, and/or a database server.” And paragraph 0081 discloses, “The server stores race data and provides data to other servers and applications as needed.”)
As per claim 8, A vehicle travel reproduction system comprising: the acquisition terminal according to claim 3; and a server device configured to store the location information and the driving information that are acquired by the acquisition terminal, wherein the travel of the vehicle is reproduced using the location information and the driving information that are stored in the server device. (Miller paragraphs 0058, 0068, 0076, and 0081)
As per claim 9, A vehicle travel reproduction system comprising: the acquisition terminal according to claim 4; and a server device configured to store the location information and the driving information that are acquired by the acquisition terminal, wherein the travel of the vehicle is reproduced using the location information and the driving information that are stored in the server device. (Miller paragraphs 0058, 0068, 0076, and 0081)
As per claim 10, A vehicle travel reproduction system comprising: the acquisition terminal according to claim 5; and a server device configured to store the location information and the driving information that are acquired by the acquisition terminal, wherein the travel of the vehicle is reproduced using the location information and the driving information that are stored in the server device. (Miller paragraphs 0058, 0068, 0076, and 0081)
As per claim 11, The vehicle travel reproduction system according to claim 6, further comprising an acquisition device configured to acquire information on a race in which the vehicle participates. (Miller paragraph 0083)
As per claim 12, The vehicle travel reproduction system according to claim 11, wherein the information on the race includes at least one piece of information out of: a start of the race; a goal of the race; a travel regulation in the race; and a weather condition of a venue for the race. (Miller paragraph 0083 discloses, “The system of the present invention may employ one or more data collection stations. Data collection stations provide a means of capturing information that accurately indicates the moment each vehicle arrives at a particular check point along a race course. Capturing information for each vehicle as it reaches the check point provides verification for race officials that the contestant arrived at the check point during the race. Data collection stations may be placed at the starting line, the finish line, and at check points interspersed along the course.” And 0094)
As per claim 13, An acquisition method for acquiring information for reproducing travel of a vehicle, the method comprising the steps of: 
inputting location information of the vehicle based on a satellite positioning system; (Miller paragraphs 0006 and 0058)
inputting a message on an in-vehicle network of the vehicle; (Miller paragraphs 0006 and 0056)
generating driving information of the vehicle based on the message input from the in-vehicle network, the driving information fitting a format for reproducing vehicle travel; (Miller paragraphs 0091 and 0093)
associating the location information with a time; (Miller paragraphs 0091 and 0094) and 
associating the driving information with a time. (Miller paragraphs 0091 and 0094)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2008/0278314 in view of Breed US 7,630,802.
As per claim 4, The acquisition terminal according to claim 1, wherein 30 the first input section is configured such that receiving sensitivity of the receiver is input to the first input section, and the driving information includes a wheel speed of the vehicle, a horizontal acceleration of the vehicle and a yaw rate of the vehicle. (Breed Col 45 lines 7 – 9)
            Miller discloses an event tracking and monitoring. Miller does not disclose collecting yaw rate information of a vehicle. Breed teaches of collecting yaw rate information of a vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Breed et.al. into the invention of Miller. Such incorporation is motivated by the need to ensure accurate awareness of the vehicles movement.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TYLER D PAIGE/Examiner, Art Unit 3666